Citation Nr: 1720297	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-45 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected cervical spine strain with herniated disk at C3-4 with left radiculopathy.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran had active duty service from June 1971 to October 1976, and from June 1977 to June 1992.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2009 rating decision of the VA Regional Office (RO) in Waco, Texas.  

The Board has remanded this matter several times, last in September 2016, with continuation of denial of claim on appeal.  The procedural history also includes appeal to the U.S. Court of Appeals for Veterans Claims (Court) of the separate claims of increased evaluation for cervical spine disorder and gastroesophageal reflux disorder (GERD), regarding which the Court approved a February 2014 Joint Motion for Remand.  Those claims were later decided by the Board, and the matter remaining is the instant appeal regarding left shoulder condition.    

 
FINDING OF FACT

Left shoulder condition, diagnosed as arthritis, was not incurred in service, nor caused or chronically aggravated by service-connected cervical spine strain with herniated disk at C3-4 with left radiculopathy.  Left shoulder pain by itself is not a cognizable disability, and also cannot overlap with already adjudicated service-connected left upper extremity radiculopathy.


CONCLUSION OF LAW

The criteria are not met to establish service connection for a left shoulder disability, including secondary to service-connected neck disability.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 4.14 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law and Regulations, Background, and Analysis

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Basic requirements for service connection are: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. 

For chronic disease in service, the later symptoms are service-connected unless clearly from another cause.  Otherwise, continuity of symptomatology can link a condition back to service.  38 C.F.R. § 3.303(b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (limiting use of continuity of symptomatology to diseases listed as "chronic" under 38 C.F.R. § 3.309(a)).

Chronic diseases, such as arthritis, are presumed service-connected if incurred to a compensable level within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

VA law further permits service connection on a secondary basis.  Secondary service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis further applies when shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  38 C.F.R. § 3.310(b). 

This case centers around questions of both direct and secondary causation.  Apart from reasonable likelihood of whether a left shoulder disorder was incurred in service, the evidence must further resolve whether left shoulder disability has been caused or aggravated by service-connected cervical spine strain with herniated disc C3-4, and more recently left sided radiculopathy.   

Reviewing the evidence, service treatment records (STRs) do not show specific left shoulder injury.  

A VA examination from September 1992 for a general medical evaluation did not reveal symptoms or findings with regard to a left shoulder condition.  

Private medical records from an orthopedic clinic indicate that in October 2005 the Veteran presented with about a two-month history of pain in the left side of his neck and upper left shoulder.  He was not aware of any specific antecedent trauma.  He stated that the pain was annoying and somewhat intermittent.  He was not aware of any specific activity that exacerbated it.  When asked whether turning his neck made it worse he stated that was so, but it was more exacerbated with turning to the right.  Neurologic examination showed no evidence of any atrophy, fasciculation, or focal weakness in any muscle groups of either upper or lower extremities.  The diagnosis was probably left C4 radiculopathy due to the herniated disk at C3-4 on the left side.  No diagnosis was made of a shoulder condition.

After the Veteran filed the present claim for service connection, an April 2009 VA examination of the cervical spine indicated a diagnosis of moderate cervical spine strain.  The extension of the neck pain was to left paracervical area.  The examiner clarified, the pain was not extended to the left shoulder area.  

The June 2010 private medical opinion of Dr. L.W.L. regards primarily the severity of the Veteran's service-connected cervical spine disorder.  The opinion further posits, "in my opinion... his left shoulder pain is also related, at least in part, to his cervical radiculitis."  

A private radiologist's opinion from that same month states as follows:

I have evaluated [the Veteran's] MRI of the cervical spine.  [The Veteran] has authorized the release of medical information.  Attached is the report for his MRI which reveals several abnormalities predominately involving the left side of his cervical spine.  These abnormalities may be secondary to a previous traumatic episode.  The severity of the left neural foraminal narrowing can cause a radiculopathy with sensory and/or motor neurological deficits involving his left upper extremity.  These problems may involve the shoulder region as well as may extend distally to involve the left upper extremity.  Clinical correlation would be needed to evaluate the extent of these problems.

A July 2012 examination of the neck region found cervical degenerative disc disease, strain, cervicalgia.  There was no mention of a left shoulder pathology.  

On July 2013 VA examination of the shoulders/arm region the diagnosis was indicated at outset of "normal physical exam today, left shoulder."  The Veteran stated that he had been involved in a helicopter accident during active service in late 1973, after which he reported left shoulder pain.  He indicated he was not evaluated or treated specifically for complaints of left shoulder pain nor diagnosed with a left shoulder condition during his active duty service.  After retirement from the Army in 1992, he continued to experience pain, popping and catching in the left shoulder and stated the shoulder would get really sore and could not be lifted up.  After retirement from the Army in 1992, he approximated that he sought treatment at S&W clinic for left shoulder pain between 1992 and 1997.  Around 2008 or 2009 the Veteran stated he was diagnosed with arthritis of the left shoulder at that clinic.  He also received three steroid injections in his neck that incidentally provided partial relief of left shoulder pain, and participated in physical therapy of the neck and left shoulder.  He described the left shoulder pain as intermittent and dependent on activity, but having occurred more frequently lately and stated "sometimes it gets so sore that I can't even sleep on that side (points to left shoulder)."  He used for treatment over-the-counter Tylenol or Motrin, brining intermittent left shoulder pain down from 8/10 to 6/10.  He denied trauma or injury to the left shoulder since retirement from the Army in 1992.  An objective physical examination revealed left shoulder pain with flare-ups that impacted function, particularly from yardwork.  There was a history of left side mechanical symptoms, no history of recurrent dislocation.    

The VA examiner then provided the opinion that claimed left shoulder disability was less likely than not incurred in or caused by claimed in-service injury, event, or illness, with the following rationale given:

STRs fail to show evaluation, treatment, or diagnosis for a left shoulder condition.  Report of Medical History (Retirement Physical) dated 4/8/1992 notes a response of "No" in reply to "Have you ever had or have now painful or 'trick' shoulder and clinical evaluation of left shoulder on this date was "Normal."  Left shoulder exam today (7/8/2013) is normal and there is no radiographic evidence of a left shoulder joint condition.  It is less likely than not (less than 50 percent probability) that the Veteran's claimed left shoulder condition is related to service.

In a separate opinion, the examiner indicated the Veteran's condition was not considered to have been aggravated by service, for similar reasons, citing again a normal recent left shoulder exam, and further that there was no evidence showing treatment for a left shoulder injury, condition or complaints during active duty service.

Thus began a series of Board remands, for a better VA examination and opinion regarding the nature, appropriate diagnosis, and most likely etiology of the Veteran's averred left shoulder condition.  This was to ensure a thorough opinion, and one informed by medical expertise, including by review of an orthopedic surgeon.  The following resulted.

A VA examination in October 2014 indicated the Veteran reported left shoulder discomfort, mild pain since 1973, worsening since 2011, seen and treated for left shoulder pain at S&W clinic, taking Motrin for pain.  The clinical diagnosis was left shoulder tendonitis.  Range of motion studies were normal, as was muscle strength and tests for shoulder instability.  The opinion given was that a left shoulder condition was less likely than not incurred in or caused by incident of service, the rationale given:

STRs fail to reveal left shoulder condition in retirement physicals -- 1992.  Not seen or treated for left shoulder condition in service.  Left shoulder condition not caused by service-connected cervical strain / degenerative disc disease.  As far as aggravation is concerned, the left shoulder is not aggravated by the service-connected cervical disc disease, since no nexus between the two conditions.

Moreover, the examiner stated:	
	
Left shoulder condition started since 2011 [sic]  --  seen and treated at S&W hospital.  The Veteran has he had some discomfort and pain left shoulder in 1973, no treatment or diagnosis in service.  Retirement  physicals in 1992 failed to reveal diagnosis or treatment of a left shoulder condition.  Also 2013 exam notes [were] normal and no radiologic evidence of left shoulder condition.  Left shoulder condition documentation since 2011 at S&W clinic.  So less likely than not his left shoulder condition is related to service.

A November 2015 examiner likewise found claimed disability less likely than not related to service, citing the fact that by the Veteran's own report, he had partial relief of shoulder pain with cervical injections.  According to the examiner, this supported a cervical condition (radiculopathy), and not a shoulder joint condition.  The Veteran did not supply evidence of diagnostics or therapeutics for his claimed left shoulder condition in service.  Regarding secondary service connection, the examiner also expressed opinion in the negative:

There is no documentation of a left shoulder diagnosis, whether in service or thereafter, in the available evidence.  If the Veteran is suffering from radicular pain in the left upper extremity associated with a cervical condition, that is addressed by the VA as his service-connected c-spine condition is service connection / rated already.  However, there is no information in the literature or known in the practice of medicine to support a left shoulder diagnosis of arthritis due to, caused by, or a exacerbated by a cervical diagnosis.  The several joints of the cervical spine and the two joints of the shoulder (glenohumeral and acromioclavicular) are separate and independent anatomical structures.  

An April 2016 VA opinion by a physician who was Chief of Orthopedics at a VA medical facility stated:

There is no evidence of a left shoulder abnormality at the time of retirement.  A left shoulder abnormality at the age of 60 in 2008 is not unusual.  The fact that he had partial relief of left shoulder pain with the cervical injections does not in any manner connect the neck and shoulder conditions.  Abnormalities of the cervical spine do not cause shoulder arthritis nor impingement syndrome of the shoulder which is a common abnormality to occur by age 60.  I agree [with the prior examiner].  In my opinion, this Veteran's left shoulder condition is not at least as likely as not connected to his cervical spine condition.  

The most recent Board remand, from September 2016, remanded the case for supplemental opinion to specifically address whether the Veteran's claimed left shoulder disorder was also chronically aggravated by neck disability (as the second prong of secondary service connection under 38 C.F.R. § 3.310).

The VA opinion from October 2016 stated:

[The Veteran] had a C3-4 disc osteophyte complex which has resulted in severe neuroforaminal stenosis on the left.  A disc osteophyte complex is a degenerative process that matures over years.  There 
is no indication that there is a "herniated disc" at this level.  It is less likely than not that there is any association with the disc osteophyte complex and any remote neck trauma such as a helicopter crash in 1973, in my opinion.  Neuroforaminal stenosis is not a necessary cause for cervical radiculopathy.  The development of a disc osteophyte complex is slow and gradual in such a manner that there is compensation in "softer" tissues such as nerve.  ...Radiculopathy involves pain, weakness, and sensory loss.  Radiculopathy is often associated with aggravation by cough, sneeze, and Valsalva.  Aggravation with head position of these symptoms is common.  
[The Veteran] appears to have been diagnosed with shoulder pain at Scott and White associated with arthritis or tendinitis.  The record indicates that shoulder pain was not declared at the time of separation normal receptive treatment for shoulder pain during his service.  Comments of Dr. Metzger and Dr. Lazott have been reviewed [but] the comments are not made in such a manner that supports an assertion of a relatedness with shoulder symptoms and cervical radiculitis.  

Impression:  The patient has an MRI interpretation of a degenerative process which was indolently progressive over the years and appears to have been present since at least 2005.  As I review the record, it is less likely than not to be related to military service.  The most common etiology for shoulder pain is in the shoulder and is rarely a referred process from radiculopathy.  C4 radiculopathy is a midline phenomenon affecting neck, medial trapezius and medial scapular structures.  [The Veteran] has evidence of ulnar involvement with numbness and tingling in the ulnar hand.  This is completely unrelated to the C4 dermatome.  

The November 2016 addendum from the orthopedist who provided the earlier April 2016 opinion indicated:

I have reviewed Dr. Moss' opinion from neurology.  As I have stated, the Veteran made no mention of a left shoulder abnormality at the time of his military retirement physical.  His left shoulder condition 
is likely either due to arthritis or impingement syndrome, neither of which is caused by any cervical condition.  His left shoulder condition is an age-related condition.  In my opinion, this Veteran's left shoulder condition is not at least as likely as not connected to his cervical spine condition; I stated this on April 26, 2016. 

In my opinion the left shoulder condition is not related to his cervical neck condition.  The neck and shoulder conditions are two separate and distinct conditions.  The left shoulder condition is due either to glenohumeral arthritis or impingement syndrome; the latter condition is due to wear and tear of the rotator cuff in lay terms.  His neck condition is not responsible for his shoulder pain.  Hence, in my opinion, this Veteran's left shoulder condition is not as likely as not connected to his cervical spine condition.   

At this stage, the Board effectively finds that the most probative evidence over time weighs against this claim, on the element of causation of the claimed condition.  For direct service connection, several VA examiners have ruled out causation and have cited the long interval between stated in-service injury - the stated 1973 injury itself presumed credible and competent based upon the Veteran's assertions - and the actual documented manifestation of left shoulder symptoms in year 2005.  Even accounting for the Veteran's reported onset of problems in 1992 (records from the S&W clinic dating back to that time period were not available), that is still an approximate 20-year gap, considering again the STRs including separation examinations were consistently negative.  The absence of medical records for many years after service is also a factor the Board itself may consider as probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Adding to this, the factors identified in the opinion of nonservice-connected explanation of that left shoulder arthritis was the product of more recent joint degenerative process, including consideration of fact that on VA examination from 2013 the Veteran had no identifiable shoulder problem.  

Otherwise, the opinions reviewed as a whole effectively weigh against secondary causation, weighing favorable against unfavorable evidence.  Under applicable law, Board has the duty to weigh competing opinions and their bases, and determine which to accept as the most persuasive.  See generally, Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  In this regard, on the one hand, there is the June 2010 private physician's opinion that left shoulder pain was related "at least in part, to cervical radiculitis."  The contemporaneous opinion of a private radiologist was that radiculopathy could also have extended into the shoulder region.  Meanwhile, there are several contrasting VA opinions finding neck disability and inclusive of radiating upper extremity radicular pain medically distinguishable from left shoulder arthritis, for reasons stated therein.   The November 2015 opinion, in light of what later opinions clarified, addresses both whether left shoulder condition caused and chronically aggravated the same.   

Acknowledging the first set of opinions on secondary service connection and respective probative value, these were not based on a thorough claims file review or other medical history.  Unfortunately, the identification of a left shoulder disability as the extension of left upper extremity radiculopathy does not clearly prove a compensable disability, particularly where radiculopathy was already adjudicated as service-connected disability.  See generally, 38 C.F.R. § 4.14 (VA's rule against pyramiding, evaluating same disability under two diagnoses).  Moreover, manifestation of pain alone without some kind of structural/functional component to it, is not considered a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The fact remains that these opinions do not link left shoulder arthritis with the neck disorder, as well.  The VA opinions to contrary are well reasoned, based on opportunity for review of medical history, based on medical judgment, and provide rationale for so having distinguished between orthopedic left shoulder problem, and neck nerve related issue.  See e.g., Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).  In view of all circumstances, the VA opinions are more probative.  

The Board likewise has considered all assertions set forth by the Veteran in furtherance of this claim, both for direct and secondary causation, and finds that while he is certainly competent is setting forth such observable phenomenon as in-service injury, and/or left shoulder discomfort, this case involves sufficient medical complexity that ultimately the causation issue is best resolved by the opinions that have been procured in this case.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Determining the etiology of the Veteran's left shoulder condition requires medical inquiry into anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low.  

Therefore, the preponderance of the evidence weighing against recovery, and on the reasons cited, the claim is denied.  Where as here the evidence weighs against the claim, VA's benefit-of-the-doubt doctrine is not for application.


ORDER

Service connection for a left shoulder disability, to include as secondary to service-connected cervical spine strain with herniated disk at C3-4 with left radiculopathy, is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


